          Case 2:20-cv-00713-WSS Document 5 Filed 05/18/20 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ETIMINE USA INC.,                            )
                                             )
               Plaintiff,                    )
                                             )
vs.                                          )       Civil Action No. 2:20-cv-713
                                             )
GOKHAN YAZICI, and                           )       JURY DEMAND
YZC CONSULTING LTD.,                         )
                                             )
               Defendants.                   )


          MOTION FOR ADMISSION PRO HAC VICE OF MEHMET BAYSAN

       Mehmet Baysan, undersigned counsel for Plaintiff Etimine USA, Inc. (“Etimine USA”),

hereby moves that he be admitted to appear and practice in this Court in the above-captioned matter

as counsel pro hac vice for Plaintiff Etimine USA in the above-captioned matter pursuant to LCvR

83.2 and LCvR 83.3 and this Court's Standing Order Regarding Pro Hac Vice Admissions dated

May 31, 2006 (Misc. No. 06-151).

       In support of this motion, undersigned counsel attaches the Affidavit for Admission Pro

Hac Vice of Mehmet Baysan filed herewith, which, it is averred, satisfies the requirements of the

foregoing Local Rules and Standing Order.

                                                     Respectfully submitted,


Dated: 18th day of May, 2020                         /s/ Mehmet Baysan

                                                     Mehmet Baysan (NY 4922159)
                                                     BREEDING HENRY BAYSAN PC
                                                     7 World Trade Center
                                                     250 Greenwich Street, 46th Floor
                                                     New York, New York 10006
                                                     Tel: 212-813-2292
                                                     Fax: 865-670-8536
                                                     mbaysan@bhblegal.com
                                                     Counsel for Plaintiff Etimine USA, Inc.
         Case 2:20-cv-00713-WSS Document 5 Filed 05/18/20 Page 2 of 6




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ETIMINE USA INC.,                           )
                                            )
              Plaintiff,                    )
                                            )
vs.                                         )      Civil Action No. 2:20-cv-713
                                            )
GOKHAN YAZICI, and                          )      JURY DEMAND
YZC CONSULTING LTD.,                        )
                                            )
              Defendants.                   )



                      AFFIDAVIT OF MEHMET BAYSAN
             IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

       I, Mehmet Baysan, make this affidavit in support of the motion for my admission to appear

and practice in this Court in the above-captioned matter as counsel pro hac vice for Plaintiff

Etimine USA, Inc. (“Etimine”) pursuant to LCvR 83.2 and LCvR 83.3 and this Court's Standing

Order Regarding Pro Hac Vice Admissions dated May 31, 2006 (Misc. No. 06-151).

       I, Mehmet Baysan, being duly sworn, do hereby depose and say as follows:

          1. I am a Partner in the law firm of Breeding Henry Baysan PC.

          2. My business address is 7 World Trade Center, 250 Greenwich Street, 46 Floor,

              New York, New York 10006.

          3. I am a member in good standing of the bar of the state of New York.

          4. My bar identification number is NY 4922159.

          5. I am also a member in good standing of the following bars:

              a. Commonwealth of Massachusetts;

              b. United States District for the Southern District of New York;
          Case 2:20-cv-00713-WSS Document 5 Filed 05/18/20 Page 3 of 6



               c. United States District for the Eastern District of New York; and

               d. United States District for the District of Massachusetts.

           6. As my primary bar of practice, a current certificate of good standing from the

               Appellate Division of the Supreme Court of the State of New York, is attached to

               this Affidavit as Exhibit 1.

           7. I attest that I am a registered user of ECF in the United States District Court for

               the Western District of Pennsylvania.

           8. I attest that I have read, know and understand the Local Rules of Court for the

               United States District Court for the Western District of Pennsylvania.

           9. Based upon the foregoing, I respectfully request that I be granted pro hac vice

               admission in this matter.

I certify and attest that the foregoing statements made by me are true. I am aware that if any of

the foregoing statements made by me are false, I am subject to punishment.



Dated: 18th day of May, 2020                           /s/ Mehmet Baysan
                                                       Mehmet Baysan (NY 4922159)
          Case 2:20-cv-00713-WSS Document 5 Filed 05/18/20 Page 4 of 6




                                CERTIFICATE OF SERVICE

       I, Mehmet Baysan, an attorney, certify that on May 18, 2020, I served the foregoing by

causing true and accurate copies of such paper to be filed and transmitted to all counsel of record

via the Court’s CM/ECF electronic filing system.



                                                     /s/ Mehmet Baysan
                                                     Mehmet Baysan (NY 4922159)
Case 2:20-cv-00713-WSS Document 5 Filed 05/18/20 Page 5 of 6




               Exhibit 1
Case 2:20-cv-00713-WSS Document 5 Filed 05/18/20 Page 6 of 6
